SMITH, D. R., Associate Judge.
The plaintiffs, appellants herein, sought relief against the defendant, appellee herein, because of alleged refusal of the defendant, through its Park Superintendent, to permit the use of Flamingo Park, by the plaintiffs for public meetings, and more specifically for a meeting on April 17, 1960. The ■complaint was filed on February 26, 1960; answer was filed on April S, 1960; thereafter, on June 24, 1960, upon final hearing the lower court dismissed the cause with prejudice on the ground that no justiciable issue was presented by the pleading.
The attorneys for the respective parties admitted, and stated that the lower court considered, the issue presented by the pleading as moot. Authorities hold that .although questions raised in litigated cases may become moot before their decision by the appellate court in due course, the court is warranted in deciding them if they are of general interest to the people and of importance in the administration of the law. See Clark v. State ex rel. Rubin, Fla.App., 122 So.2d 807, and other cases cited therein.
This court, however, in the exercise of its discretion, treats the questions raised in the appeal as moot, and as raising no question of such general interest to the people or of such importance in the administration of the law as to justify further consideration.
The lower court’s order is, therefore, affirmed.
HORTON, C. J., and CARROLL, CHAS., J., concur.